Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant’s election of Species A (i.e., a single and specific partial peptide as SEQ ID NO: 44); and Species B (i.e., a single and specific ligand as eGFP) in the reply filed on March 15, 2019, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Additionally, please note that since elected SEQ ID NO: 44 corresponds to amino acid residues from position 322 to 340 numbered from the side of the N-terminus of Syncytin 1, it follows that elected SEQ ID NO: 44 constitutes (c) of claim 1 where the amino acid sequence has two deleted amino acid residues at the N-terminus of SEQ ID NO: 3. Therefore, the Examiner is interpreting Applicant’s elected partial peptide as electing claim 1(c).  Examination is expanded to include claim 1(a) in light of the Examiner’s search.  
Furthermore, it is noted that new claims 13-15 are withdrawn from examination because the elected partial peptide is SEQ ID NO: 44.  Examination was expanded to include SEQ ID NOs: 2 and 3.  As discussed above, SEQ ID NO: 44 constitutes an amino acid sequence where three or fewer amino acids (i.e., two) have been deleted to SEQ ID NO: 3.  Thus, the elected and previously examined elected partial peptide species does not contain a substituted amino acid.  Therefore, the scope of new claims 13-15 is directed to a non-elected partial peptide. 

Status of Claims
Claims 1-8 were originally filed on February 1, 2018. 
The amendment received on February 1, 2018, amended claims 3-4 and 7; and added new claims 9-12.  The amendment received on September 16, 2019, canceled claims 5-6 and 12; amended 
Claims 1-4, 7-11, and 13-21 are currently pending and claims 1, 3-4, 7-8, and 16-21 are under consideration as claims 2, 9-11, and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 15, 2019.

Priority
The present application claims status as a 371 (National Stage) of PCT/EP2016/066455 filed June 2, 2016, and claims priority under 119(a)-(d) to Japanese Application No. 2015-118432 filed on June 11, 2015. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Japanese Application No. 2015-118432, which papers have been placed of record in the file.  It is noted that the Japanese priority application is in a foreign language, and thus, cannot be reviewed and verified.  

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claims 1(a) with respect to the partial peptide as closed-ended (i.e., utilizing “consisting of”) requiring 100% identity to at least any seven consecutive amino acid residues of SEQ ID NO: 3 or 44.  However, although claim 1 recites that the partial peptide “consists of” at least seven consecutive amino acid residues, it is noted that claim 1 does not place an upper limit on the length of the partial peptide, i.e., “consisting of at least seven consecutive 
Also, please note that the Examiner is interpreting the scope of claim 1(c) with respect to the partial peptide as closed-ended (i.e., utilizing “consisting of”) requiring at least seven consecutive amino acid residues of an amino acid sequence encoded by DNA wherein the amino acid sequence is set forth in SEQ ID NO: 3 or 44 (See claim 1(c)) and wherein the partial peptide has three or fewer substituted, deleted and/or added residues.  However, although claim 1(c) recites that the partial peptide “consists of” at least seven consecutive amino acid residues, it is noted that claim 1(c) does not place an upper limit on the length of the partial peptide, i.e., “consisting of at least seven consecutive amino acid residues”.  As such, as long as the partial peptide does not constitute a full length protein, i.e., at least one less amino acid, and has at least seven consecutive amino acids (i.e., 100% identity to any seven consecutive amino acids of SEQ ID NO: 3 or 44), the partial peptide can comprise three or fewer substituted, deleted and/or added amino acids.  Furthermore, it is noted that the partial peptide having three or fewer substituted, deleted and/or added amino acids encompasses from zero to three substituted, deleted, and/or added amino acids; meaning there is no lower limit for the number substituted, deleted, and/or added amino acids to SEQ ID NO: 3.  As such, subpart (c) encompasses where the amino acid sequence has no substituted, deleted, and/or added amino acids to SEQ ID NO: 3.  Therefore, when there are no substituted, deleted, and/or added amino acids to SEQ ID NO: 3 the scope of subpart (c) is similar to that of subpart (a).  Thus, the minimum number of amino acids encompassed by claim 1(c) is 10 amino acids residues.
Regarding claim 16, it is noted that the Examiner is interpreting the scope of the claim as open-ended requiring 100% identity to SEQ ID NO: 29 but with any N-/C-additions.  Thus, the scope of claim 16 is analogous to “comprising the sequence of SEQ ID NO: 1” above. 

Claim Interpretation
	The Examiner would like to point out the following with respect to claim interpretation. 
st paragraph; pg. 23, 2nd and 3rd paragraphs).  Such examples are supported by the plain and ordinary meaning of what constitutes “a conjugated protein”.  Merriam-Webster defines a conjugated protein as a compound of a protein with a non-protein, e.g., hemoglobin (See “Conjugated protein”, Merriam-Webster, available online at https://www.merriam-webster.com/dictionary/conjugated%20protein, 10 pages (accessed on 4/1/19) at pg. 2) (cited in the Action mailed on 4/16/19).  
Similarly, although not defined by the instant specification, a fusion protein according to an embodiment refers to a protein in which the partial peptide is attached to one or more other types of proteins such as antibodies, cytotoxic proteins, and reporter enzymes (See instant specification, pg. 9, 1st paragraph; pg. 22, 2nd paragraph).  Such examples are supported by the plain and ordinary meaning of what constitutes “a fusion protein”.  The American Medical Association defines a fusion protein as a multifunctional protein derived from a single nucleotide sequence that may contain 2 or more genes or portions of genes with or without amino acid linker sequences where the genes should originate from separate proteins (See “Fusion Protein Nomenclature”, American Medical Association, available online at https://www.ama-assn.org/about/united-states-adopted-names/fusion-protein-nomenclature, 6 pages (accessed on 4/1/19) at pg. 1, 1st paragraph) (cited in the Action mailed on 4/16/19).  Thus, the terms, “fusion protein” and conjugated protein” are definite.  
With respect to the ligand recited in claim 1, it is noted that ligands having a binding capability to a cell surface known in the art, e.g., cell penetrating peptides, fluorescent proteins, and antibodies.  As such, given the disclosure of several ligands (i.e., a carbohydrate chain, a protein, antibodies, lectins, cytokines, hormones, peptides such as TAT, polyarginine and the like) (See instant specification, pg. 18, 3rd paragraph) and combined with the pre-existing knowledge in the art regarding ligands that have a binding capability to a cell surface, an ordinary skilled artisan would have put one in possession of the 
Additionally, with respect to the partial peptide, it is noted that claim 1 does not recite a function associated with the partial peptide.  As such, given the disclosure of SEQ ID NOs: 3 and 44 and combined with the pre-existing knowledge in the art regarding the genetic code and its redundancies, an ordinary skilled artisan would have put one in possession of the genus of partial peptides consisting of at least seven consecutive amino acid residues of an amino acid sequence encoded by a base DNA sequence where three or fewer amino acids are substituted, deleted and/or added to an amino acid sequence set forth in SEQ ID NOs: 3 or 44.  With the aid of a computer, an ordinary skilled artisan could have identified all of the partial peptides as claimed.  Thus, an ordinary skilled artisan would conclude that the applicant was in possession of the claimed genus at the time the application was filed. 
Furthermore, it is noted that elected SEQ ID NO: 44 is 19 amino acids in length and SEQ ID NO: 3 is 21 amino acids in length.  As such, the scope of claim 1(c) requires 100% identity to any seven consecutive amino acids with three or fewer substituted, deleted, and/or added amino acids.  The three or fewer substituted, deleted, and/or added amino acids can occur anywhere in the partial peptide as long as there are at least seven consecutive amino acids.  As such, the minimum number of amino acids encompassed by claim 1(a) is 7 amino acids and by claim 1(c) is 10 amino acids residues.  Please see the “Sequence Interpretation” section above for further details. 
	For claim 3, it is noted that given that claim 1 is directed to a Markush group, the scope of claim 3 further limits that of claim 1 because claim 3 is limited to the fusion protein only of claim 1.  It is also noted that the fusion protein of claim 3 encompasses any fusion protein of claim 1.  Therefore, if a prior art reference anticipates and/or renders obvious the fusion protein of claim 1, the reference will also anticipate and/or render obvious claim 3. 
For claim 4, it is noted that the scope of the claim only requires one structural component; namely, the fusion protein or conjugated protein further comprising a TAT peptide.  As demonstrated in the specification, SEQ ID NO: 44 promoted endosomal escape as depicted in Table 2 (See instant specification, pg. 47, Table 2).  In particular, the fusion protein comprising SEQ ID NO: 44 (i.e., Example 9) showed a significantly large number of molecules, and was capable of delivering about 20 times as st paragraph; Table 2).  Plus, the fusion protein was capable of delivering about 100 times as many molecules into the cytoplasm as compared with the control, “eGFP-TAT-NLS” (See instant specification, pg. 48, 1st paragraph; Table 2).  Therefore, the specification supports the interpretation that the only required structural component needed to function as an intracellular delivery carrier is the fusion protein comprising the amino acid sequence of SEQ ID NO: 3 or 44.  Furthermore, it is well-known in the art that TAT delivers proteins intracellularly.  Dinca et al. teaches that CPPs such as TAT have been empirically shown to promote uptake of various molecules including large proteins over 100 kDa (See Dinca et al., Int. J. Mol. Sci. 17:13 pages (February 2016) at the abstract; pg. 1, last paragraph to pg. 2, 1st paragraph) (cited in the Action mailed on 12/31/19).  Dinca et al. also teaches that recombinant proteins that include a CPP-tag to promote intracellular delivery show promise as therapeutic agents with encouraging success rates in both animal and human trials (See Dinca article, abstract; pg. 2, 1st full paragraph).  Therefore, the inclusion of TAT in the claimed fusion protein or conjugated protein results in the function of the fusion or conjugated protein exhibiting the function as an intracellular delivery carrier thereby satisfying the written description requirement of 112(a).
For claims 18-19, it is noted that the TAT peptide is positioned at the N- or C-terminus of the fusion or conjugated protein, respectively.  Although, it is further noted that the TAT peptide being “positioned” at the N- or C-terminus of the fusion or conjugated protein encompasses where the TAT peptide is directly or indirectly attached to the N- or C-terminus of the fusion or conjugated protein, given that claims 18-19 are dependent upon claim 17, the fusion must be directly attached to the N- or C-terminus of the fusion or conjugated protein. 

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
In the instant case, claim 21 was added (cf. amendment filed 3/5/2021) further limiting independent claim 1, which is directed to where the ligand is not an epitope tag.  Applicants stated in their remarks that “[s]upport for these new claims is found in the Application as filed at, e.g., p. 17, ll. 10-14 and p. 18, ll. 8-16.” Further, Applicants stated that “[n]o new matter has been added.” (See pg. 5 of the Remarks filed on 3/5/2021).  However, the support (i.e., pg. 5, p. 17, ll. 10-14 and p. 18, ll. 8-16) provided by Applicants does not support that the subject matter of claim 21 was previously presented as the there is no mention of whether the ligand is an epitope tag or not. 
Lack of Ipsis Verbis Support
The specification is void of support that would clearly support the newly added claim. The specification does not teach the specifically claimed ligand that is not an epitope tag. Examination of the instant support shows that the envisioned ligands include a carbohydrate chain, a protein, and antigen as cell selective markers, and more specifically, antibodies, lectins, cytokines, hormones, neurotransmitters, peptides (TAT, polyarginine, and the like), and carbohydrate chains (chitin, chitosan, hyaluronic acid and the like (See instant specification, pg. 18, 3rd paragraph).  Positive recitation of ligands without any reference to whether an epitope tag is included or excluded does not provide support in claiming that the ligand is not an epitope tag.  The specification teaches that DNA may be constructed, if desired, so that a tag (6xHis, FLAG, and the like) or a thrombin recognition sequence (TCS) for facilitating purification is included in a protein to be synthesized (See instant specification, pg. 17, 1st paragraph).  Although, In re Ruschig, 379 F.2d 990, 154 USPQ 118 (CCPA 1967), the Court rejected a claim species that fell within a large genus. The Court analogized the genus of the compounds to a forest and the species to a tree. The Court stated “[i]t is an old custom in the woods to mark trails by making blaze marks on the trees. It is no help in finding a trail… to be confronted simply by a large number of unmarked trees. Appellants are pointing to trees. We are looking for blaze marks which single out particular trees. We see none.” Ruschig, 154 USPQ at 122. Similarly, in Fujikawa v. Wattanasin, 93 F.3d 1559, 39 USPQ2d 1895, the Federal Circuit declined to find support for a subgenus based on the discloser of a genus because the application did not contain "blazemarks" to support the subgenus. In justification for denying support, the Court stated that “just because a moiety is listed as one possible choice for one position does not mean there is ipsis verbis support for every species or sub-genus that chooses that moiety.” Fujikawa, 39 USPQ2d at 1905. Thus it is clear from these decisions that the specification must provide blazemarks to the new sub-genus or species.  Such an interpretation is supported by Applicants’ own arguments.  Applicant’s assert in response to the 103(a) rejection that, “[c]ontrary to the Examiner’s argument (Office Action at 12), the Application at page 18 does not indicate that tags are contemplates as “ligands having a binding capability to a cell surface”… (See Applicant’s Response received on 3/5/21, pg. 6).  Therefore, the claimed ligands not being an epitope tag is not expressly described. 

Lack of Inherent Support
 	“While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.”  MPEP 2105 states that “[a] lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonable lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967). In the instant case, as set forth above, See Specification, pg. 18, 3rd paragraph).  However, the instantly carved subgenus encompassing where the ligand is not an epitope tag has not been adequately supported.

Maintained/Modified Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 

(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1, 3-4, 7-8, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. U.S. Publication No. 2007/0249808 A1 published on October 25, 2007 (cited in the Action mailed on 4/16/19) in view of Munyendo et al., Biomolecules 2:187-202 (2012) (cited in the Action mailed on 12/31/19). Please note that the rejection has been updated in light of Applicants’ amendments to the claims; namely, the added new to claim 20.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1(a), 1(c), 3, and 7-8, with respect to a fusion protein comprising a partial peptide consisting of at least seven consecutive amino acid residues of an amino acid sequence encoded by DNA set forth in (a) and (c), and a ligand directly attached to the partial peptide, the ligand having a binding capability to a cell surface, (a) DNA having a base sequence encoding an amino acid sequence set forth in SEQ ID NO: 3, and (c) DNA having a base sequence encoding an amino acid sequence where three or fewer amino acids are substituted, deleted, and/or added to an amino acid sequence set forth in SEQ ID NO: 3 as recited in instant claim 1(a) and (c); with respect to the fusion protein as recited 
Conrad et al. teaches schematic representation of bicistronic expression constructs (note: same as a vector) in Figure 20 where SRα is a promoter suitable for expression in antigen expressing cells, SAg(HA) represents cistron nº1 comprising the HERV-W-ENV superantigen or subunit thereof, linked to a haemagglutinin tag (HA) thereby allowing for visualization of the expressed ENV protein in Western blots using anti-HA antibodies, IRES is an internal ribosomal entry site which recruits ribosomes independent of the presence of a 5’cap, EGFP is cistronº2 comprising enhanced green fluorescent protein thereby facilitating the structure/function analysis of the SAg and allowing for the direct comparison of expression levels of individual constructs, and P(A) is a polyA signal (See Conrad specification, paragraph [0208], [0241]-[0248]; Figure 20).  One of the six constructs generated is pCDL-HERV-W TM-3xHA (i.e., the last construct depicted in Figure 20) contains the transmembrane domain (TM) of HERV-W ENV (amino acids 318-538 inclusive), a C-terminal 3xHA tag, and EGFP (See Conrad specification, paragraph [0247]; Figure 20).  Conrad et al. teaches that the TM extends from amino acid 318 to amino acid 538 where amino acids 318 to approximately amino acids 340-350 correspond to the partial peptide, which is responsible for fusion of cells expressing ENV to neighboring cells and depicted in Figure 7 and 8 (See Conrad specification, paragraph [0034]).  When comparing instantly claimed SEQ ID NO: 3 or elected SEQ ID NO: 44, there is 100% identity between residues 320-340 and 322-340, respectively, of the amino acid sequences depicted in Figure 7 and 8.  As such, the encoded HERV-W SAg peptide taught by Conrad et al. is a fragment of the full length HERV-W protein thereby constituting a partial peptide consisting of at least seven consecutive amino acid residues of SEQ ID NO: 3 or 44, i.e., a fragment spanning amino acids 318 to 538.  Moreover, the encoded HERV-W SAg peptide taught by Conrad et al. also constitutes where there are zero amino acids substituted, deleted, or added to SEQ ID NO: 3 or 44.  Plus, the bicistronic expression constructs depicted in Figure 20 constitute a fusion protein comprising a partial peptide (i.e., the transmembrane domain (TM) of HERV-W ENV (amino acids 318-538 inclusive) and a ligand directly attached to the partial peptide. i.e., the 3xHA epitope tag).  Thus, the teachings of Conrad et al. satisfy the claim limitations as recited in instant claims 1(a), 1(c), 3, and 7-8.  


	Conrad et al. teaches that the protein or peptide may be a composite protein having SAg activity and having the formula (I): (a)x-(b)y-(c)z wherein (a) is an amino acid residue or a sequence of two or more amino acid residues, (b) is a HERV-W SAg protein or fragment such as the TM region of the protein ranging from residues 318-538 where there is 100% identity between residues 320-340 and 322-340 and instant SEQ ID NOs: 3 and 44, respectively, (c) is an amino acid residue or a sequence of two or more amino acid residues, x and z are 0 or 1 and y is greater or equal to 1 (See Conrad specification, paragraph [0042]-[0048]).  The amino acid sequences (a) and (c) do not adversely affect SAg activity, and may confer a further function on the composite protein (See Conrad specification, paragraph [0050]).  Furthermore, as discussed above regarding claim 1, Conrad et al. teaches that a HA epitope tag is fused to the HERV-W SAg protein fragment.  As such, Conrad et al. suggests where the (a) or (c) amino acid sequence can be an epitope tag.  However, it is noted that nowhere in Conrad et al. does it teach or suggest that the epitope tag must be fused to the C-terminus of the HERV-W SAg protein fragment thereby encompassing where the epitope tag can be directly fused to the N- and/or C-terminus of the protein fragment.
	Munyendo et al. teaches cell penetrating peptides (CPPs) are short peptides that transport molecules across the cell membrane (See Munyendo article, pg. 188, 1st paragraph).  CPPs enhance externalization and internalization of various biomolecules including peptides and proteins (See Munyendo article, pg. 188, 1st paragraph).  One CPP is TAT having the sequence of YGRKKRRQRRR, which is the minimal TAT peptide sequence required for cellular uptake (See Munyendo article, pg. 188, 2nd paragraph).  When comparing instantly claimed SEQ ID NO: 29 with the TAT sequence taught by Munyendo et al., there is 100% identity.  Moreover, Munyendo et al. also teaches that TAT forms a covalent conjugate with a therapeutic agent by chemical cross-linking or by cloning followed by expression of a CPP fusion protein (See Munyendo article, pg. 188, last paragraph to pg. 189, 1st paragraph).  Furthermore, because Munyendo et al. teaches that TAT is covalently fused to a therapeutic 

For claims 1 and 20, with respect where the ligand has a binding capability to a cell surface as recited in instant claim 1; and with respect to where the ligand exhibits a specific interaction with a receptor on the cell surface as recited in instant claim 20:
although Conrad et al. does not expressly disclose that 3xHA epitope tag has a binding capability to a cell surface or exhibits a specific interaction with a receptor on the cell surface, it is unnecessary for Conrad et al. to teach the function of the ligand as having a binding capability to a cell surface or exhibits a specific interaction with a receptor on the cell surface (See “Claim Interpretation” section above for interpretation of claim 1).  Since Conrad et al. discloses a ligand (i.e., 3xHA epitope tag) thereby constituting a well-known ligand, the functional property (i.e., having a binding capability to a cell surface or exhibiting a specific interaction with a receptor on the cell surface) of the ligand as claimed and the known ligand are necessarily the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., having a binding capability to a cell surface or exhibiting a specific interaction with a receptor on the cell surface) In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).

For claim 4, with respect to an intracellular delivery carrier comprising the fusion protein according to claim 1:
Munyendo et al. teaches cell penetrating peptides (CPPs) are short peptides that transport molecules across the cell membrane (See Munyendo article, pg. 188, 1st paragraph).  CPPs enhance externalization and internalization of various biomolecules including peptides and proteins (See Munyendo article, pg. 188, 1st paragraph).  One CPP is TAT having the sequence of YGRKKRRQRRR, which is the minimal TAT peptide sequence required for cellular uptake (See Munyendo article, pg. 188, 2nd paragraph).  Therefore, because the combination of Conrad et al. and Munyendo et al. suggest the claimed fusion protein of claim 1 where the fusion protein comprises a TAT peptide known to exhibit the function of delivering therapeutic agents intracellularly, it would necessarily follow that the claimed fusion protein would exhibit the same function.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., acting as an intracellular delivery carrier) which is necessarily present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the combination of Conrad et al. and Munyendo et al. necessarily satisfy the claim limitation as recited in instant claim 4.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Conrad et al. does not expressly teach a fusion protein comprising a partial peptide, a ligand, and a TAT peptide as recited in instant claim 1 wherein the TAT peptide comprises SEQ ID NO: 29 as recited in instant claim 16.  However, the teachings of Munyendo et al. cure these deficiencies by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or KSR.
	Conrad et al. does not expressly teach a fusion protein comprising a partial peptide, a ligand, and a TAT peptide as recited in instant claim 1 wherein the TAT peptide is directly attached to the partial peptide as recited in instant claim 17.  However, the teachings of Munyendo et al. cure these deficiencies by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or utilizing an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to a fusion protein comprising a partial peptide, a ligand, and a TAT peptide as recited in instant claim 1 wherein the TAT peptide comprises SEQ ID NO: 29 as recited in instant claim 16, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Conrad et al. and fuse a TAT peptide having the amino acid sequence of instant SEQ ID NO: 29 to the fusion protein comprising a partial peptide having the amino acid sequence of SEQ ID NO: 3 or 44 and a ligand such as 3xHA epitope tag in order to enhance delivery of the fusion protein across a cell membrane.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because a TAT peptide having the amino acid sequence of instant SEQ ID NO: 29 was known to be covalently conjugated to a therapeutic peptide or protein in order to deliver the therapeutic peptide or protein across a cell membrane as taught by Munyendo et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the fusion protein comprising a partial peptide having the amino acid sequence of instant SEQ ID NO: 3 or 44 and 3xHA epitope tag as a ligand of Conrad et al. was used for treating multiple sclerosis and KSR.

	With respect to a fusion protein comprising a partial peptide, a ligand, and a TAT peptide as recited in instant claim 1 wherein the TAT peptide is directly attached to the partial peptide as recited in instant claim 17, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Conrad et al. and directly fuse a TAT peptide having the amino acid sequence of instant SEQ ID NO: 29 to the partial peptide of a fusion protein having the amino acid sequence of formula (I) of (a)x-(b)y-(c)z where the TAT peptide is the amino acid sequence of (a), the partial peptide has the amino acid sequence of SEQ ID NO: 3 or 44 thereby constituting the amino acid sequence of (b), a ligand such as 3xHA epitope tag is the amino acid sequence of (c), and where x, y, and z are 1 in order to enhance delivery of the fusion protein across a cell membrane.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because a TAT peptide having the amino acid sequence of instant SEQ ID NO: 29 was known to be covalently conjugated to a therapeutic peptide or protein in order to deliver the therapeutic peptide or protein across a cell membrane as taught by Munyendo et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success to try given that the fusion protein has the amino acid sequence of formula (I) of (a)x-(b)y-(c)z where (a) and (c) are each an amino acid sequence that does not adversely affect SAg activity, and confers a further function on the composite protein. (b) is an amino acid sequence of the HERV-W SAg protein and x, y, and z can be 1 of Conrad et al. and was used for treating multiple sclerosis.  Therefore, utilizing the fusion protein having the amino acid sequence of formula (I) of (a)x-(b)y-(c)z where the TAT peptide is the amino acid sequence of (a), the partial peptide has the amino acid sequence of SEQ ID NO: 3 or 44 thereby constituting the amino KSR. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. U.S. Publication No. 2007/0249808 A1 published on October 25, 2007 (cited in the Action mailed on 4/16/19) in view of Munyendo et al., Biomolecules 2:187-202 (2012) (cited in the Action mailed on 12/31/19), as applied to instant claims 1 and 17, and further in view of Murriel et al., Expert Opin. Drug Deliv. 3:739-746 (2006) (cited in the Action mailed on 12/31/19), as applied to instant claim 18.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1 and 17, please see discussion of Conrad et al. and Munyendo et al. above. 

	For claim 18, with respect to where the TAT peptide is positioned at the N-terminus of the fusion protein:
Conrad et al. teaches that the protein or peptide may be a composite protein having SAg activity and having the formula (I): (a)x-(b)y-(c)z wherein (a) is an amino acid residue or a sequence of two or more amino acid residues, (b) is a HERV-W SAg protein or fragment such as the TM region of the protein 
	Murriel et al. teaches fusion proteins created with the TAT (amino acids 47 – 57) PTD have shown markedly better cellular uptake than similar fusions using the 16 amino acid sequence from the Antp PTD where the amino acid sequence of TAT 47-57 is depicted in Table 1 (See Murriel article, pg. 739, last paragraph).  TAT has been used to deliver small molecules as well as larger full-length proteins (See Murriel article, pg. 740, col. 1, 1st paragraph).  Moreover, Murriel et al. depicts common PTD-cargo attachment models wherein each attachment model involves the PTD, e.g., TAT, covalently bound to the N-terminus of the cargo (See Murriel article, pg. 743, col. 2, last paragraph; Fig. 4).  Thus, the teachings of Murriel et al. suggest where TAT can be covalently attached either directly to the N-terminus of a cargo molecule including peptides and proteins.   

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Conrad et al. does not expressly teach where the TAT peptide is positioned at the N-terminus of the fusion protein as recited in instant claim 18.  However, the teachings of Murriel et al. cure this deficiency by constituting use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or utilizing an "Obvious to try" rationale - choosing from a KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to where the TAT peptide is positioned at the N-terminus of the fusion protein as recited in instant claim 18, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Conrad et al. and fuse a TAT peptide having the amino acid sequence of instant SEQ ID NO: 29 directly to the N-terminus of a partial peptide of a fusion protein comprising the partial peptide having the amino acid sequence of SEQ ID NO: 3 or 44 and a ligand such as a 3xHA epitope tag.  An ordinary skilled artisan would have been motivated to follow Conrad’s’ teachings as modified by Munyendo et al. and Murriel et al., because fusing a TAT peptide of instant SEQ ID NO: 29 directly to the N-terminus of a cargo is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., the TAT peptide directly fused to the N-terminus of the partial peptide as the amino acid sequence of (a) of Conrad’s formula (I)) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to try to fuse a TAT peptide having the amino acid sequence of instant SEQ ID NO: 29 directly to the N-terminus of the fusion protein comprising a partial peptide having the amino acid sequence of SEQ ID NO: 3 or 44 and a ligand such as a 3xHA epitope tag because fusing a TAT peptide of instant SEQ ID NO: 29 directly to the N-terminus of a peptide or protein cargo molecule constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or utilizing an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. U.S. Publication No. 2007/0249808 A1 published on October 25, 2007 (cited in the Action mailed on 4/16/19) in view of Munyendo et al., Biomolecules 2:187-202 (2012) (cited in the Action mailed on 12/31/19), as applied to instant claims 1 and 17, and further in view of Hakansson et al., Prot. Sci. 10:2138-2139 (2001) (cited in the Action mailed on 12/31/19), as applied to instant claim 19. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1 and 17, please see discussion of Conrad et al. and Munyendo et al. above. 

	For claim 19, with respect to where the TAT peptide is positioned at the C-terminus of the fusion protein:
Conrad et al. teaches that the protein or peptide may be a composite protein having SAg activity and having the formula (I): (a)x-(b)y-(c)z wherein (a) is an amino acid residue or a sequence of two or more amino acid residues, (b) is a HERV-W SAg protein or fragment such as the TM region of the protein ranging from residues 318-538 where there is 100% identity between residues 320-340 and 322-340 and instant SEQ ID NOs: 3 and 44, respectively, (c) is an amino acid residue or a sequence of two or more amino acid residues, x and z are 0 or 1 and y is greater or equal to 1 (See Conrad specification, paragraph [0042]-[0048]).  The amino acid sequences (a) and (c) do not adversely affect SAg activity, and may confer a further function on the composite protein (See Conrad specification, paragraph [0050]).  Furthermore, as discussed above regarding claim 1, Conrad et al. teaches that a HA epitope tag is fused to the HERV-W SAg protein fragment.  As such, Conrad et al. suggests where the (a) or (c) amino acid sequence can be an epitope tag.  However, it is noted that nowhere in Conrad et al. does it teach or suggest that the epitope tag must be fused to the C-terminus of the HERV-W SAg protein fragment thereby encompassing where the epitope tag can be directly fused to the N- and/or C-terminus of the protein fragment.
	Hakansson et al. teaches the protein transduction domain (PTD), TAT, has been fused to the C-terminus of a model cargo protein, the IgG binding domain of streptococcal protein G (See Hakansson article, abstract; pg. 2139, col. 1, last paragraph).  Moreover, Hakansson et al. teaches that TAT can be st paragraph).  Thus, the teachings of Hakansson et al. suggest where TAT can be covalently attached either directly to the C-terminus of a cargo molecule including peptides and proteins.   

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Conrad et al. does not expressly teach where the TAT peptide is positioned at the C-terminus of the fusion protein as recited in instant claim 19.  However, the teachings of Hakansson et al. cure this deficiency by constituting use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or utilizing an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to where the TAT peptide is positioned at the C-terminus of the fusion protein as recited in instant claim 19, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Conrad et al. and fuse a TAT peptide having the amino acid sequence of instant SEQ ID NO: 29 directly to the C-terminus of a partial peptide of a fusion protein comprising the partial peptide having the amino acid sequence of SEQ ID NO: 3 or 44 and a ligand such as a 3xHA epitope tag.  An ordinary skilled artisan would have been motivated to follow Conrad’s’ teachings as modified by Munyendo et al. and Murriel et al., because fusing a TAT peptide of instant SEQ ID NO: 29 directly to the C-terminus of a cargo is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., the TAT peptide directly fused to the C-terminus of the partial peptide as the amino acid sequence of (c) of Conrad’s formula (I)) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to try to fuse a TAT peptide having the amino acid sequence of instant SEQ ID NO: 29 directly to the C-terminus of the fusion protein comprising a partial peptide having the KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that claimed invention is nonobvious because (1) the 3xHA epitope tag does not constitute a well-known ligand having a binding capability to a cell surface because (a) the Protein Man is silent as to this epitope tag’s ability to bind to a cell surface (See Applicant’s Response received on 3/5/21, pg. 3-4), (b) the skilled artisan reviewing the Application would have readily understood that the 3xHA epitope tag is not a “ligand” as referred to in the Application (See Applicant’s Response received on 3/5/21, pg. 6), (c) Conrad’s disclosure of 3xHA is limited to its traditional use as an epitope tag for visualization and purification of another protein and not as a ligand for use as in the claimed invention (See Applicant’s Response received on 3/5/21, pg. 6); (2) there is no motivation to combine the Conrad and Munyendo references because Munyendo teaches that CPPs have limitations as delivery carriers due to their observed non-specificity (See Applicant’s Response received on 3/5/21, pg. 7); and (3) the claimed invention exhibits the unexpected result of enhanced intracellular delivery properties by virtue of the incorporation of the partial peptide with TAT in the claimed fusion protein (See Applicant’s Response received on 3/5/21, pg. 7-8).

Response to Arguments
Applicant's arguments filed 3/5/21 with respect to claims 1, 3-4, 7-8, and 16-20 as being unpatentable pursuant under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons.
As an initial matter, in response to Applicant’s Response that the removal of the statement made in the Advisory Action mailed on 5/7/20 is improper and constitutes clear error, it is found unpersuasive. Contrary to Applicant’s assertion, the amendment to claim 1 was NOT entered in the Advisory Action mailed on 5/7/20 (See Box 3(a) checked on the PTO-303 Form).  Furthermore, it is noted that the Examiner indicated in the Advisory Action that further search and consideration is needed to examine the amended scope of claim 1.  In light of this additional required search and consideration, the Examiner modified the previous 103(a) rejection.  In fact, the previous 103(a) rejection (i.e., the rejection stated in the Final Rejection mailed on 12/31/19 and addressed as being overcome in the Advisory Action) was not maintained without modification.  Rather, the rejection was modified in light of the amendments to claim 1.  Therefore, contrary to Applicant’s assertion, the Examiner’s action was not improper and does not constitute a clear error.  
In response to Applicant’s first argument, i.e., the 3xHA epitope tag does not constitute a well-known ligand having a binding capability to a cell surface because (a) the Protein Man is silent as to this epitope tag’s ability to bind to a cell surface, (b) the skilled artisan reviewing the Application would have readily understood that the 3xHA epitope tag is not a “ligand” as referred to in the Application, (c) Conrad’s disclosure of 3xHA is limited to its traditional use as an epitope tag for visualization and purification of another protein and not as a ligand for use as in the claimed invention, it is found unpersuasive.  Applicants are respectfully reminded that the claimed invention is directed to a product and not a method of use.  As such, the question is whether a prior art reference or combination of references renders the claimed structure of the ligand.  Pursuant to MPEP 2111, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
	
Moreover, pursuant to MPEP 2111.01, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  Further to the discussion in the “Claim Interpretation” section above, a ligand is not defined in the instantly claimed specification other than by function, i.e., having a capability to a cell surface including molecular recognition elements showing a specific interaction with a specific substance on the cell surface (See instant specification, pg. 18, 3rd paragraph).  However, there is no required structure that constitutes a ligand as described in the instant specification nor a required structure that corresponds to the ligand’s capability to bind to a cell surface or exhibit a specific interaction with a receptor on the cell surface.  Such an interpretation is supported in the structurally distinct examples of ligands, e.g., carbohydrate chain, a protein, an antigen, etc.  As such, the plain and ordinary meaning of the word applies.  A ligand is defined as an ion, molecule, or functional group that binds to another chemical entity to form a larger complex (See “Ligand”, available online at http://kolibri.teacherinabox.org.au/modules/en-boundless/www.boundless.com/biology/definition/ligand/index.html, 3 pages (accessed on 2021)).  Similarly, BiologyOnline defines a ligand as any substance that binds specifically and reversibly to another chemical entity to form a larger complex (See “Ligand”, BiologyOnline, available online at https://www.biologyonline.com/dictionary/ligand, 2 pages (accessed on 2021)).  Given that the claimed ligand does not require a particular structural limitation, the 3xHA tag taught by Conrad et al. constitutes a ligand of the claimed invention.  Furthermore,
Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.… Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
In re Best, 562 F.2d 1252, 1255 (C.C.P.A. 1977).  Therefore, because the 3xHA tag satisfies the claimed structure, it would necessarily follow without evidence to the contrary that the 3xHA tag also exhibits the claimed function.  
	Notwithstanding that the 3xHA tag satisfies the structural claim requirements of the ligand, which correlates to exhibiting the claimed function, a 3xHA tag also is known to be capable of binding to a cell surface.  Zhao et al. teaches an engineered a single-chain variable fragment that binds to the linear HA epitope with high affinity and specificity in vivo (See Zhao et al., Nat. Commun. 10:16 pages (2019) at abstract).  This engineered fragment binds to HA-tagged nuclear, cytoplasmic, membrane, and mitochondrial proteins in diverse cell types (See Zhao article, abstract, pg. 2, col. 2, 3rd paragraph).  As such, Zhao et al. evidences that a HA-tag binds to membrane proteins thereby constituting binding to a cell surface.  In particular, Zhao et al. utilizes a HA-tagged transmembrane protein to examine whether the engineered fragment binds to the HA-tag (See Zhao article, pg. 4, col. 2, last paragraph).  Therefore, the 3xHA tag taught by Conrad et al. also functions as claimed.  
	Regarding Applicant’s argument that the skilled artisan would not have readily understood that the 3xHA tag of Conrad is envisioned as a ligand when reviewing the instant specification, it is acknowledged that the instant specification does not discuss a HA tag, let alone any epitope tag, as a ligand.  However, as discussed supra, the instant specification does not define a necessary structure for the claimed ligand.  The claimed ligand does not require a specific molecular recognition element or sequence that would facilitate a specific interaction with a specific substance on a cell surface.  The claimed ligand is broadly construed to encompass any ligand that is capable of binding to any part of a cell surface.  As demonstrated supra, Zhao et al. evidences that a HA tag is capable of binding to membrane proteins.  Furthermore, it is noted that in new claim 20, “a specific interaction” is also not limited.  Any interaction with any receptor on a cell surface would constitute a specific interaction.  Moreover, Applicants provide no evidence to support their argument that the skilled artisan would not have understood that the 3xHA tag is a possible ligand of the claimed invention when reviewing the specification.  This argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  Therefore, contrary to Applicant’s argument, there is nothing in the specification that would lead a skilled artisan to presume that a 3xHA tag cannot be a ligand.  
Regarding Applicant’s argument that Conrad uses the 3xHA tag as an epitope tag for visualization and purification of another protein, which is distinct from the use in the claimed invention, is found unpersuasive.  As discussed supra, the claimed invention is directed to a product and not a method of use.  Also as discussed supra, the 3xHA tag does function as claimed.  Therefore, contrary to Applicant’s argument, the use of the 3xHA tag taught by Conrad is encompassed by the claimed function because a 3xHA tag is capable of binding to a cell surface, e.g., a membrane protein.  
However, even assuming arguendo, that the use of the tag taught by Conrad is distinct from the claimed use, a difference in objectives, if any, does not defeat the case for obviousness because, as MPEP § 2144 states, the “reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) …; In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) … .”  Therefore, as discussed in the rejection above, the teachings of Conrad when combined with Munyendo suggest the claimed structure including the claimed ligand.  
In response to Applicant’s second argument, i.e., there is no motivation to combine the Conrad and Munyendo references because Munyendo teaches that CPPs have limitations as delivery carriers due to their observed non-specificity, it is found unpersuasive.  As discussed in the rejection above and in the Final Action mailed on 12/31/19, the Conrad reference expressly teaches that the SAg protein fragment can have an amino acid sequence directly fused to the N- or C-terminus of the fragment where the sequence does not adversely affect SAg activity, and may confer a further function on the composite protein.  Fusing a TAT peptide to the N- or C-terminus of the SAg protein fragment does not adversely 
Additionally, as discussed in the Final Action mailed on 12/31/19, pursuant to MPEP 2143.02(II), obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Although the Munyendo reference teaches that CPPs have their limitations as drug delivery carriers, the drawback pointed out by Munyendo, i.e., CPPs exhibit high cellular uptake values thereby demonstrating that CPPs have no specificity toward any of the cells lines, does not negate the motivation to fuse the TAT peptide to a therapeutic agent such as a protein in order to enhance delivery of the therapeutic agent across a cell membrane.  Applicants provide no evidence to suggest that TAT having no specificity toward any cell line would be detrimental and/or undesirable in the instantly claimed invention.  It is noted that the instantly claimed invention encompasses transporting the fusion protein or conjugated protein across any cell membrane.  As such, utilizing a CPP such a TAT that is non-specific toward any cell line would be desirable for delivering the instantly claimed fusion protein or conjugated protein across a cell membrane.  Therefore, contrary to Applicant’s argument, fusing TAT to a therapeutic agent such as peptides or proteins in order to enhance delivery of the therapeutic agent constitutes a known technique to improve a known or similar product that would have yielded predictable results.
In response to Applicant’s third argument, i.e., the claimed invention exhibits the unexpected result of enhanced intracellular delivery properties by virtue of the incorporation of the partial peptide with TAT in the claimed fusion protein, it is found unpersuasive.  It appears that Applicants are asserting that the combination of Syncytin 1 (FP) with TAT exhibits a significantly increased amount of intracellular localization when compared to a combination of HA2 with TAT thereby constituting a synergistic effect of a ligand-Syncytin 1 (FP)-TAT fusion protein in membrane penetration and cytoplasmic distribution when compared to a ligand-TAT fusion protein.  As discussed in the Final Action mailed on 12/31/19, pursuant to MPEP 716.02(a), “[a] greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue." In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).  Applicants maintain that the Syncytin 1 (FP)-TAT fusion exhibited a significantly increased amount of intracellular localization as compared to the HA2-TAT fusion in Fig. 5.  However, Figure 5 does not exhibit a statistically significant increase.  As depicted in Figure 5, both the HA2-TAT and Syncytin 1 (FP)-TAT are statistically significant when compared to the control fusion without a ligand, but the Syncytin 1 (FP)-TAT fusion does NOT exhibit a statistically significant increase in intracellular localization when compared to the HA2-TAT fusion.  As such, it is unclear how the increased intracellular localization of the EGFP-SEQ ID NO: 44-TAT fusion protein as compared to either the EGFP-SEQ ID NO: 44 constitutes a synergistic effect.  Therefore, when compared to a fusion protein containing three components; namely, a partial peptide fused to a ligand fused to TAT, the intracellular uptake of the fusion protein does not exhibit a synergistic effect.  Thus, contrary to Applicant’s argument, the fusion of the TAT peptide to the fusion of the partial peptide and ligand does not constitute a synergistic effect.
	Accordingly, the rejections of claims 1, 3-4, 7-8, and 16-20 are maintained as Applicants’ arguments are unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654